DETAILED ACTION
Claims 1-6 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because of the following informalities: 
Articles (a, an, the) are missing in numerous locations throughout the claims.  In some instances, this is merely ungrammatical, e.g. ‘based on the standard deviation’.  Other situations where the language renders the claim indefinite are noted below.
‘a plurality of process equipment’ is ungrammatical and is used throughout the claims.  It appears that ‘a plurality of pieces of process equipment’ is intended.
‘the physical parameter, associated with the plurality of process equipment’ is apparently intended to mean each physical parameter, associated with the corresponding piece of the plurality of process equipment – not that there is a single parameter associated with all of the process equipment (claims 1 and 4).
‘the plurality of nodes are positioned’ is grammatically incorrect (claims 1 and 4).
‘plurality of leaf nodes ,’ should read ‘plurality of leaf nodes,’ (claims 1 and 4)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 1, this claim recites ‘the plurality of sensors (102) comprises one or more sensors (102) that is unclear because a plurality is more than one.
Further, the claim recites ‘‘receiving real-time values of a plurality of parameters associated with each of the plurality of process equipment’ and it is unclear if this refers to the ‘plurality of parameters’ previously recited.
Further, the claim recites ‘receiving real-time values of a plurality of parameters associated with each of the plurality of process equipment’ that appears to mean that multiple parameters associated with each piece of process equipment are received’.  However, the claim then recites ‘each of the plurality of parameters corresponds to one of a process parameter received from the plurality of controllers (103), and the physical parameter, associated with the plurality of process equipment’ that appears to indicate that there is only a single parameter associated with a piece 
Further, claim 1 recites ‘identifying occurrence of one or more faults’ and later ‘the plurality of faults’ that is unclear because one fault does not comprise a plurality. 
Further, claim 1 recites ‘generating the weight matrix comprising the plurality of faults’ is unclear because a weight matrix implies a matrix of weights not a matrix of faults.
With regard to claim 2, this claim recites ‘the corresponding parameter is identified to be in abnormal state with the index value is greater than the threshold attribute’ and the phrase ‘with the index value is greater than the threshold attribute’ is particularly unclear. 
Claims 4 and 5 recite similar language to claims 1 and 2 and are rejected under the same rationale as claims 1 and 2, respectively.
The other dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental process of determining a condition by evaluating data and generating a decision tree (abstract idea).  Note that some of claim elements are also be interpreted as abstract mathematical processes, e.g. calculating parameters.
Claim 1 recites a method for detecting condition of a plurality of process equipment, i.e. a process, which is a statutory category of invention.  The claim recites the following steps: 
receiving real-time values of a plurality of parameters associated with each of the plurality of process equipment (101), wherein each of the plurality of parameters corresponds to one of a process parameter received from the plurality of controllers (103), and the physical parameter, associated with the plurality of process equipment (101); and 
detecting condition of each of the plurality of process equipment (101) based on the real-time values of the corresponding process equipment, a weight matrix of the corresponding process equipment (101) and a threshold attribute associated with each of the plurality of parameters for the corresponding process equipment, 
wherein the threshold attribute for a corresponding parameter is determined by performing the steps of: 
identifying a predefined number of nearest values in the real-time values received for the corresponding parameter based on a nearest neighbour analysis on the real-time values; and 

wherein the weight matrix for the corresponding process equipment (101) is generated by performing the steps of: 
receiving a plurality of historic values of the plurality of parameters stored in the database (105), wherein the plurality of historic values is associated with the plurality of process equipment (101) relating to a type of corresponding process equipment; 
identifying occurrence of one or more faults associated with a corresponding process equipment during the predefined duration of time; 
determining a first set of data segments from the plurality of historic values, wherein each data of the first set of data segments includes one or more historic values within a predefined time window before a time instance of fault from the plurality of faults in the predefined duration of time, 
generating a decision tree model for each of the plurality of process equipment (101) based on the plurality of parameters related to the first set of data segments and the plurality of faults, 
wherein the decision tree model comprising a plurality of nodes, wherein the plurality of nodes comprises a root node and a plurality of leaf nodes, wherein each of the plurality of nodes represents a parameter from the plurality of parameters, wherein the plurality of nodes are positioned in a hierarchical pattern, 

generating the weight matrix comprising the plurality of faults, the plurality of parameters and weights corresponding to the plurality of parameters for each of the plurality of faults, 
wherein the weights for each of the plurality of parameters is computed based on distance of corresponding node in the decision tree model from the root node, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving generating an abstract model, and making an evaluation of a condition based on the model that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental and/or mathematical processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. that the method is applied to a plurality of process equipment in an industrial plant, by a control system, wherein each of the plurality of process equipment is operationally connected with other process equipment from the plurality of process equipment, wherein the control system comprises a plurality of sensors and a plurality of controllers, wherein the plurality of sensors comprises one or more sensors for measuring physical parameter of each process equipment from the plurality of process equipment and the plurality of controllers are configured to regulate the plurality of process equipment wherein the control system further comprises a database configured to store historic values of plurality of parameters of the plurality of process equipment (linking the use of the judicial exception to a particular technological environment or field of use (i.e. process equipment), see MPEP 2106.05(h)), receiving real-time values of a plurality of parameters and receiving a plurality of historic values of the plurality of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, that the method is applied to a plurality of process equipment in an industrial plant, by a control system, wherein each of the plurality of process equipment is operationally connected with other process equipment from the plurality of process equipment, wherein the control system comprises a plurality of sensors and a plurality of controllers, wherein the plurality of sensors comprises one or more sensors for measuring physical parameter of each process equipment from the plurality of process equipment and the plurality of controllers are configured to regulate the plurality of process equipment wherein the control system further comprises a database configured to store historic values of plurality of parameters of the plurality of process equipment (linking the use of the judicial exception to a particular technological environment or field of use (i.e. process equipment), see MPEP 2106.05(h)), receiving real-time values of a plurality of parameters and receiving a plurality of historic values of the plurality of parameters (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) is not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. 
Note that process equipment connected with other process equipment from the plurality of process equipment, wherein the control system comprises a plurality of sensors and a plurality of controllers, the sensors for measuring physical parameter of each process equipment from the 
Claim 2 recites calculating an index value for each of the plurality of faults associated with the corresponding process equipment based on the real-time values and corresponding weight of the plurality of parameters from the weight matrix (mental/mathematical process); comparing the index value with the threshold attribute of the corresponding parameter, to identify the corresponding parameter to be in an abnormal state), wherein the corresponding parameter is identified to be in abnormal state with the index value is greater than the threshold attribute (mental/mathematical process); and detecting the condition of the corresponding process equipment based on parameters identified to be in the abnormal state (mental evaluation). Thus this claim recites an abstract idea.
Claim 3 recites generating one or more splits for the plurality of parameters relating to the first set of data segments, wherein each of the one or more splits indicate occurrence of fault corresponding to the historic values in the first set of data segments (abstract data manipulation); determining a cost value of each of the one or more splits (mentally determining a value); and 
Claim 4 recites a control system (100) comprising one or more servers, i.e. a machine, which is a statutory category of invention.  The claim recites that the control system is configured to perform a process that is similar to that recited in claim 1 and considered to involve an abstract idea (mental/mathematical process) and is rejected under the same rationale as claim 1.  
Note that the generic computer equipment cited (servers) is not considered to integrate the exception into a practical application or amount to significantly more because it is merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C; see also Kumaran et al. U.S. Patent Publication No. 20180349382 [Figs. 1-2], Gulin et al. U.S. Patent Publication No. 20170091670 [0050-0053, Fig. 2], Kumthekar et al. U.S. Patent Publication No. 20110029509 [0017-0018, Fig. 1] and the references cited above in the rejection of claim 1.
Claims 5-6 recite similar limitations to claims 2-3, respectively, and are rejected under 35 U.S.C. § 101 under the same rationale as claims 2-3.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 



Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). 

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu et al. U.S. Patent Publication No. 20030061213 that discloses a method for building space-splitting decision trees.
Kumaran et al. U.S. Patent Publication No. 20180349382, which discloses a system for generating a model as a decision tree.
Gulin et al. U.S. Patent Publication No. 20170091670, which discloses a system for generating a prediction model and determining an accuracy parameter of a trained decision tree prediction model. 
Kumthekar et al. U.S. Patent Publication No. 20110029509, which discloses using a relevance classifier comprising a decision tree.
Mehta U.S. Patent Publication No. 20180157845, which discloses a machine learning model using a decision tree.
Abbas U.S. Patent No. 10078801, which discloses a method for representing decision trees by plotting the coordinates of the decision tree in a way that avoids the problem of congestion.
Janikow ‘Fuzzy Decision Trees: Issues and Methods’ IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS—PART B: CYBERNETICS, VOL. 28, NO. 1, FEBRUARY 1998, which discloses generating decision trees with fuzzy logic.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119